EXHIBIT 10.3

2013 ADDITIONAL DEFINITIONS

Under

SEARS HOLDINGS CORPORATION

LONG-TERM INCENTIVE PROGRAM

SHC LTIP EBITDA:

(i) “SHC LTIP EBITDA” is defined as earnings before interest, taxes,
depreciation and amortization for the Performance Period computed as operating
income appearing on the Company’s statement of operations for the applicable
reporting period, other than Sears Canada (referred to herein as the “Domestic
Company”), adjusted for depreciation and amortization and gains/(losses) on
sales of assets. In addition, it is adjusted to exclude significant litigation
or claim judgments or settlements (defined as matters which are $1,000,000 or
more) including the costs related thereto; the effect of purchase accounting and
changes in accounting methods; gains, losses and costs associated with
acquisitions, divestitures and store closures; impairment charges; domestic
pension expense; costs related to restructuring activities; and the effect of
any items classified as “extraordinary items in the Company’s financial
statements. If after the effective date of the 2013 LTIP, the Domestic Company
acquires assets or an entity that has associated EBITDA (measured using the same
principles as those described in the preceding provisions of this paragraph
(i) in its last full fiscal year prior to the acquisition, of greater than or
equal to $100,000,000, any EBITDA associated with such assets or entity (after
its acquisition) and during the Performance Period shall be disregarded in
determining EBITDA under this paragraph (i).

(ii) Adjustments to SHC LTIP EBITDA. The SHC LTIP EBITDA incentive target
contemplates that the Domestic Company does not make any significant
acquisitions or dispositions over the Performance Period. If, after the
effective date (i.e., February 12, 2013) of the 2013 LTIP, the Domestic Company
divests itself of assets or an entity that has associated EBITDA (measured using
the same principles as those described in paragraph (i) above) in its last full
fiscal year prior to the divestiture of greater than or equal to $100,000,000,
SHC LTIP EBITDA for the Company’s fiscal year in which the divestiture occurs
will be decreased by actual EBITDA of such assets or entity for the portion of
such assets’ or entity’s last full fiscal year prior to the divestiture
corresponding with the Company’s fiscal year (in which the divestiture occurs)
remaining after the divestiture occurs; and SHC LTIP EBITDA for each of the
following fiscal years of the Company, if any, in the Performance Period will be
decreased by the actual EBITDA of such assets or entity for such assets’ or
entity’s last full fiscal year prior to the divestiture.

BOP – “Business Operating Profit” is defined as earnings before interest, taxes,
depreciation and other LTIP EBITDA adjustments, if related to the business unit,
which are excluded from the definition of LTIP EBITDA under paragraph (i) of the
prior page, for each business unit of the Domestic Company that is covered by
the 2013 LTIP, as reported on the Company’s domestic internal income statements
derived from the vertical financial system.

Performance Period – 2013—2015 Fiscal Years (i.e., February 3, 2013 through
January 30, 2016)